Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 1 of 39. PageID #: 491903




               IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF OHIO
                         EASTERN DIVISION



IN RE: NATIONAL PRESCRIPTION                   Case No.: 1:17-MD-2804-DAP
OPIATE LITIGATION
                                               HON. DAN A. POLSTER




            OPPOSITION TO MOTION FOR ENTRY OF
         ORDER ESTABLISHING COMMON BENEFIT FUND
 Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 2 of 39. PageID #: 491904




                                              TABLE OF CONTENTS




TABLE OF AUTHORITIES ............................................................................................ ii

INTRODUCTION AND SUMMARY ............................................................................. 1

ARGUMENT ..................................................................................................................... 8

I.       The Court Lacks Jurisdiction to Order the Requested Holdback Over Non-MDL
         Cases ......................................................................................................................... 8

II.      The Motion is Premature and Vitiates the Court’s Prior Orders ............................ 18

III.     The Motion Violates the Terms of the Very Documents on Which it Purports to
         Rely......................................................................................................................... 22

IV.      The Motion Violates Texas Statute ........................................................................ 23

V.       The Motion Is Improperly Indiscriminate as to Defendant Groups ....................... 25

VI.      The Motion is Particularly Improper Given the Lack of Transparency Attendant
         with this MDL ........................................................................................................ 26

CONCLUSION ................................................................................................................ 29




                                                                    i
 Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 3 of 39. PageID #: 491905




                                           TABLE OF AUTHORITIES

Cases

Alongi v. Ford Motor Co., 386 F.3d 716 (6th Cir. 2004) ................................................... 19

Ammex, Inc. v. Cox, 351 F.3d 697 (6th Cir. 2003) ............................................................. 19

Atlantic Coastline R. Co. v. Locomotive Engineers, 398 U.S. 281 (1970) ....................... 10

Boeing v. Van Gemert, 444 U.S. 472 (1980) ............................................................... 16, 18

Central Railroad & Banking Co. v. Pettus, 113 U.S. 116 (1884) ............................... 16, 18

Hartland v. Alaska Airlines, 544 F.2d 992 (9th Cir. 1976) .............................. 11, 12, 15, 17

In re Actos (Pioglitazone) Prods. Liab. Litig., 274 F. Supp. 3d 485 (W.D. La. 2017) ..... 16

In re Air Crash Disaster at Florida Everglades on December 29, 1972, 549 F.2d 1006
  (5th Cir. 1977) ................................................................................................................. 16

In re Aqueous Film-Forming Foam Prods. Liab. Litig., MDL No. 2873, Dkt No. 72
  (D.S.C. Apr. 29, 2019) ................................................................................................... 16

In re Avandia Marketing, Sales Practices, and Prods. Liab. Litig., MDL No. 1871, 2012
  WL 6923367 (E.D. Pa. 2012) ........................................................................................ 16

In re Bard IVC Filters Prods. Liab. Litig., MDL No. 2641, Dkt No. 372 (D. Ariz. Dec.
  18, 2015) ........................................................................................................................ 17

In re Bard IVC Filters, MDL No, 2641, 2018 WL 4279834 (D. Ariz., Sep. 7, 2018) ..... 17

In re Baycol Prod., MDL No. 1431, 2004 WL 1058105 (D. Minn. May 3, 2004) ........... 15

In re Baycol Prod., MDL No. 1431, 2004 WL 190272 (D. Minn. Jan. 29, 2004) ............ 13

In re Chinese-Manufactured Drywall Litigation, 2019 U.S. Dist. LEXIS 32629 (Feb. 4,
  2019) .............................................................................................................................. 25

In re Cmty. Health Sys., Inc., No. 15-CV-222-KOB, 2016 WL 4732630 (N.D. Ala. Sept.
  12, 2016) ........................................................................................................................ 15

In re Cook Medical, Inc., Pelvic Repair Systems, 365 F. Supp. 3d 685 (MDL No. 2440)
  (S.D.W.V. 2019) ............................................................................................................ 16

In re Federal Skywalk Cases, 680 F.2d 1175 (1982) ........................................................ 10


                                                                   ii
 Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 4 of 39. PageID #: 491906



In re FedEx Ground Package Sys., Inc., Employment Practices Litig., No. 3:05-MD-527
  RM, 2011 WL 611883 (N.D. Ind. Feb. 11, 2011) ......................................................... 14

In re Gadolinium Based Contrast Agents Prods. Liab. Litig., No. 08-GD-50000, Dkt No.
  277 (N.D. Ohio Feb. 20, 2009) ...................................................................................... 17

In re General Motors LLC Ignition Switch Litigation, 2019 WL 5865112 (S.D.N.Y. Nov.
  8, 2019) .......................................................................................................................... 17

In re Genetically Modified Rice Litig., 2010 WL 716190 (E.D. Mo. Feb. 24, 2010). 11, 12

In re Genetically Modified Rice Litig., 764 F.3d 864 (8th Cir. 2014) .................... 11, 12, 15

In re Ivokana Prods. Liab. Litig., No. 3:16-md-02750, Dkt No. 58 (D.N.J. Mar. 21, 2017)
  ........................................................................................................................................ 17

In re Lidoderm Antitrust Litig., No. 14-MD-02521-WHO, 2017 WL 3478810 N.D. Cal.
  Aug. 14, 2017) ............................................................................................................... 15

In re Linerboard Antitrust Litig., 292 F. Supp. 2d 644 (E.D. Pa. 2003) ........................... 15

In re MGM Grand Hotel Fire Litig., 660 F. Supp. 522 (D. Nev. 1987) ........................... 16

In re NFL Player’s Concussion Injury, MDL No. 2323, 2018 WL 1635648 (E.D. Pa.,
  Apr. 5, 2018) .................................................................................................................. 13

In re OSB Antitrust Litig., No. 06-826, 2009 WL 579376 (E.D. Pa. Mar. 4, 2009) ......... 15

In re Showa Denko K.K. L-Tryptophan Products Liability Litigation II, 953 F.2d 162 (4th
  Cir. 1992) ............................................................................................... 10, 11, 12, 15, 17

In re Sulzer Hip Prosthesis and Knee Prosthesis Prods. Liab. Litig., 268 F. Supp. 2d 907
  (N.D. Ohio 2003) ........................................................................................................... 16

In re Sulzer Hip Prosthesis and Knee Prosthesis Prods. Liab. Litig., 398 F.3d 778 (6th
  Cir. 2005) ....................................................................................................................... 16

In re Syngenta AG MIR 162 Corn Litig., No. 14-MD-2591-JWL, 2015 WL 2165341 (D.
  Kan. May 8, 2015) ............................................................................................. 13, 14, 17

In re Vioxx Products Liability Litigation, MDL No. 1657, 760 F. Supp. 2d 640 (E.D. La.
  2010) .............................................................................................................................. 27

In re Zyprexa Prods. Liab Litig., MDL No. 1596, 467 F. Supp. 2d 256 (E.D.N.Y. 2006)
  ........................................................................................................................................ 16



                                                                     iii
 Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 5 of 39. PageID #: 491907



Mills v. Electric Auto-Lite Co., 396 U.S. 375 (1970) ........................................................ 16

Sprague v. Ticonic National Bank, 307 U.S. 161 (1939) ............................................ 16, 18

Trustees v. Greenough, 105 U.S. 527 (1881) .............................................................. 16, 18

Statutes

28 U.S.C. § 1407 ............................................................................................................... 17

TEX. GOV’T CODE §2254 .............................................................................................. 24

Rules

Fed. R. Civ. P. 23................................................................................................................. 4




                                                                 iv
    Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 6 of 39. PageID #: 491908




                         INTRODUCTION AND SUMMARY

         Without waiver of challenges and objections to jurisdiction, the below-identified

political subdivisions proceeding in state-filed cases, or who have been improvidently-

removed, and who have opted out of the Negotiation Class file this Opposition to the

Amended Motion for Entry of Order Establishing Common Benefit Fund (“the Motion”)

[Doc. #3112].

         The Motion seeks entry of a wildly overly-broad and premature common benefit

order (“Proposed Order”) [Doc. # 3112-1] that would improperly extend this Court’s

jurisdiction to state-filed cases that are proceeding in state court (including state MDLs);

to cases being prosecuted by political subdivisions who affirmatively opted out of the

Negotiation Class; to improvidently-removed cases whose fully-briefed remand motions

have remained pending in this Court for many months sine die; to cases transferred to

bankruptcy court where there is no pre-packaged settlement1; to un-filed cases; to cases

where no Participation Agreement has been signed; and to cases where political

subdivisions have not consented to MDL jurisdiction in any way, shape or form. All of this

would ostensibly flow from an MDL that has neither a Master Settlement Agreement nor

a Common Fund before it. Nor does there exist a record that could possibly justify a 7%

global assessment in the face of numerous contrary court orders and without consideration

of payments received or arguably due to moving counsel through prior settlements or the



1
  With exception of the Purdue Bankruptcy, which does not have a broadly agreed settlement but
from which the PEC has agreed to carve out the Motion. See discussion infra.



                                              1
    Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 7 of 39. PageID #: 491909



Purdue Bankruptcy. The Motion also contradicts express terms of this Court’s orders

including those regarding the Negotiation Class and Class Notice. And, the Proposed

Order, if entered, would violate Texas Statute.

         None of the PEC’s authorities support the overreach presented by this remarkable

Motion. To the contrary, each confirms that common benefit holdbacks are appropriate

only where there is proper jurisdiction, notice and consent. See Point I, infra. And indeed,

throughout the pendency of this litigation, the political subdivisions subscribing to this

opposition have been assured by the PEC- falsely, it regrettably appears- that the

interference now sought by the Motion would never occur.

         For example, the Protocol Order on which the Motion purportedly relies was

expressly confined to work “beneficial to the prosecution of the MDL.” (Protocol Order at

2, Doc. #368). It provides no support whatsoever for PEC assessments of state cases, opt-

out cases, improvidently-removed cases or bankruptcy proceedings.

         The orders governing the production of ARCOS data to all litigants and other

discovery expressly provided that sharing of these materials would not result in a common

benefit assessment or in the exercise of federal court jurisdiction.2 The Motion not only


2
 See Doc #1856 (documenting PEC’s agreement to share the ARCOS platform and other MDL
discovery and work product, and that sharing these materials “will not result in a common benefit
assessment by the PEC upon any recovery by the States” (emphasis in original)); Doc #602-1
(“Notwithstanding anything in this Order, under no circumstances is a State…by signing this
Acknowledgement [to receive ARCOS data], subjecting itself in any way to the jurisdiction of this
Court for any purpose other than enforcement of the confidentiality provisions of the Protective
Order.”); Doc #441 ¶¶ 33(l), 34(j) (“Neither the receipt of [MDL discovery]…nor the provision of
the certification [to be bound by the Protective Order] shall in any way be deemed a submission,
by the claimant represented by counsel in such outside litigation, to the jurisdiction of this Court
or any other federal court or a waiver of any jurisdictional arguments available to such claimant,



                                                 2
 Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 8 of 39. PageID #: 491910



directly contravenes these orders but- in an extraordinary bait and switch- now endeavors

to use the ARCOS and other discovery productions as one of the bases for the requested

holdback. Proposed Order at 2.

       The MDL Participation Agreement similarly assured political subdivision counsel

that common benefit assessments would occur only for those who voluntarily signed it.

       This Participation Agreement is a voluntary (emphasis added) Participation
       Agreement between Plaintiffs’ attorneys who have cases pending in the
       MDL and/or in state court. This Participation Agreement supplements and
       does not in any respect supplant any of the provisions of the Court’s [Protocol
       Order], all of which provisions are incorporated by reference…

       Participating Counsel further recognize the separate and independent
       rights of each jurisdiction (emphasis added) and of the litigants therein to
       fully represent the interests of their clients, including the right to conduct
       discovery, set case for trial, conduct jury trials and/or resolve cases. The
       Agreement and [Protocol Order] shall not be cited by a party to the
       Participation Agreement in any other court in support of a position that
       adversely impedes the jurisdictional rights and obligations of the state
       courts and state court Participating Counsel (emphasis added).

       And yet the Motion does exactly that. See, e.g., Proposed Order at 1 (relying on

Protocol Order) and fn #1 (invoking Participation Agreement).

       Likewise, the Negotiation Class Certification Order and Clarifying Class Order both

expressly assured political subdivisions of the Court’s commitment to non-interference in

state proceedings. See Point II, infra. And nowhere in the initial class notice were political

subdivisions informed that an additional 7% of any recovery would be held back from




provided, however, that any such recipient of documents or information produced under this Order
shall submit to the jurisdiction of this Court for any violations of this Order.”).



                                               3
    Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 9 of 39. PageID #: 491911



distribution.3 In this regard, the Motion violates Fed. R. Civ. P. 23 and basic principles of

due process and informed consent. As the Attorneys General correctly put it in their

February 24, 2020 opposition to the proposed order (“AG Opp.”):

         To the extent that the PEC’s filing implies that this Court’s previously
         entered negotiation class certification order is a basis to distinguish the
         above-cited case law and supports a common benefit assessment against
         parties who have not filed individual actions in the MDL, it is wrong even if
         the certification order is affirmed. This Court’s certification order
         emphasized the limited and optional purpose of the certification, with no
         mention of creating jurisdiction for a common benefit fund order. See, e.g.,
         Doc #2591 ¶ 13, at 6 (”The Order does not certify the Negotiation Class for
         any purpose other than to negotiate for the class members with the thirteen
         (13) sets of national Defendants identified above.”); Doc #2590, at 3-4
         (“[T]here is nothing coercive about this process…There is nothing exclusive
         about this process…And there is nothing intrusive about this process…”).
         Additionally, the proposed common benefit fund order cannot rely on the
         Negotiation Class to create jurisdiction because the assessment would cover
         local governments that opted out of the negotiation class. Doc #3112-1 §§
         1,2(c), at 4-5 (covering all “potential members” of the Negotiation Class.)4

AG Opp. at 6, Doc. #3181.

         In addition, there is no scenario in which the PEC can claim that sharing ARCOS

data or other discovery with the undersigned supports a common benefit assessment. The

undersigned have been clear with this Court and the PEC- through their refusal to sign any

Participation Agreement, their refusal to agree to MDL jurisdiction, their insistence on


3
 The Affidavits of Peter H. Weinberger, Esq. dated February 11 and February 12, 2020 [Docs.
##3165 and 3166] make clear that the 33,000 or more unfiled cities and counties would only be
aware of the PEC’s Motion if they happen to monitor the Negotiation Class website where it was
posted barely two weeks before the opposition deadline.
4
  As the Attorneys General properly note, “[s]hould the negotiation class withstand appellate
review and the PEC negotiate a settlement for the certified class, it is entitled to obtain fees from
the fund its efforts have created. However, it is inappropriate for the PEC to obtain compensation
for a class settlement from litigants who are not part of the class,” such as the undersigned. AG
Opp. at fn. 8.


                                                 4
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 10 of 39. PageID #: 491912



having their remand motions heard, their opting out of the Negotiation Class, and otherwise

through email, telephonic and in-person meetings over nearly a two-year period- that they

would not consent to this Court’s jurisdiction over them or contribute to the MDL

plaintiffs’ attorneys’ fees. Reference to the AG Opp. is again appropriate:

       Although some States accepted the PEC’s invitation to share discovery, they
       did this based on the express acknowledgements from both Court, in May 15
       and June 11, 2018 Protective Orders, and from the PEC in its “Sharing
       Agreement with States Attorneys General” filed on July 19, 2019, that these
       actions would not result in a common benefit assessment or in the exercise
       of federal court jurisdiction.

       It would be profoundly inequitable for this Court to now reverse course and
       order an assessment on State case recoveries to fund a common benefit fund.
       The States sought and received assurances that this would not happen, from
       both the PEC and the Court, and they relied on those assurances in
       coordinating to the extent that they did with the MDL.

Id. at 4-5 (fn omitted) (emphasis added).

       In addition, the record is devoid of any justification for the amount sought. There is

no accounting for time spent by PEC Counsel in connection with the Negotiation Class

from which the undersigned opted out; there is no detail on the extent to which PEC

Counsel’s hours are attributable to Purdue, the Track 1 Settlements or other settlements;

there is no alignment of the request to time spent for particular defendant groups. It is

reasonably expected that the vast majority of PEC time has been spent on the Negotiation

Class, Purdue and defendants in the Track 1 cases. Track 1 Settlements include at least

Amerisource Bergen, Cardinal Health and McKesson ($215 million); Endo ($10 million

and $1 million drugs); Allergan ($5 million); Mallinckrodt ($24 million and $6 million

drugs); J&J ($10 million and $5 million costs and $5.4 million targeted donations); Teva



                                             5
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 11 of 39. PageID #: 491913



($20 million and $25 million of Suboxone); Henry Schein ($1 million towards educational

foundation and $250K in costs). And, critically, this Court has already ordered a common

benefit assessment on these amounts. [Doc. #2980]. Neither law nor equity will support

what would amount to a double recovery by permitting the assessment contemplated here.

       Add to the foregoing that the PEC has conducted this MDL in a singularly non-

transparent and uncooperative manner- a most unfortunate election by leadership given the

demonstrated commitment of the undersigned to meaningful and timely prosecution of

important state law claims designed to abate what remains, undeniably, one of the most

serious health crises ever to impact this county. See Point VI, infra. Indeed, the lack of

transparency continues through the date of this filing. The undersigned are aware- through

their discussions with the State Attorneys General (not the PEC)- that this Court now has

scheduled a distributor settlement conference for tomorrow- Friday, February 28, 2019 to

which the Distributors, Attorneys General and PEC alone are invited. Such exclusionary

and counter-productive engagement does nothing to serve what should be the overarching

objective of all involved: to deliver prompt and maximum relief to the communities harmed

by the devastating opioid crisis.5

       The inappropriateness of the overreach is compounded by the PEC’s failure to work

up (or even identify) key defendant groups (retailers and PBMs) in a timely fashion.



5
  The AG Opp. correctly observes “[t]he PEC’s attempt [to] impose a common benefit assessment
against all proceeds put into such a fund is exceptionally counterproductive, given all the work
that has gone into developing [a settlement framework that would allow for maximum relief and
global peace], and the urgent need for constructive interaction between state and local actors to
address this crisis effectively.” AG Opp. at 7.


                                               6
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 12 of 39. PageID #: 491914



Notwithstanding that the overwhelming amount of PEC time has almost certainly been

spent on Purdue, the Track 1 defendants and the Negotiation Class from which the

undersigned opted-out, the Motion rests on the proposition that the undersigned and the

State Attorneys General (the very parties actively developing claims against these critical

defendants) are- in effect- mere “free-riders” from whom a common benefit tax is

appropriate. As set forth more fully in Point V, infra, and the AG Opp., this foundational

proposition is untethered to reality and a baseless assault on meaningful contributions

ongoing by all committed to address this crippling public health crisis.

       Fortunately, there is an alternative to the improper overreach contemplated by the

Motion. This alternative has already been embraced by the PEC in the context of the Purdue

Bankruptcy proceeding. There, the PEC agreed that any common benefit order will not

apply to certain claimants in the Purdue Bankruptcy.6 The undersigned respectfully submit

that similar exclusionary language should be included in the Proposed Order under

consideration here and would resolve the concerns presented, including by the State

Attorneys General. Specifically, the Proposed Order may be amended to provide that:



6
  The exclusionary language, believed to be agreed by the PEC, the Purdue entities and the Special
Master here is “Notwithstanding any other provisions of this Order, nothing herein shall apply to
or affect the chapter 11 cases jointly administered and docketed as In re Purdue Pharma L.P., et
al., No. 19-23649 (Bankr. S.D.N.Y.) and any associated adversary proceedings and appeals
(together, the “Purdue Bankruptcy”), including, without limitation, any settlement, judgment,
plan, or order entered or approved in relation to the Purdue Bankruptcy (a “Purdue Bankruptcy
Order”). Without limiting the foregoing, no party or attorney shall be obligated by reason of this
Order to pay or withhold any assessment on any settlement or other recovery of any kind obtained
from or provided by the debtors (“Debtors”) in the Purdue Bankruptcy or by such Debtors’ owners
or affiliates pursuant to a settlement or plan of reorganization or otherwise in the Purdue
Bankruptcy.”



                                                7
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 13 of 39. PageID #: 491915



       Notwithstanding any other provisions of this Order, nothing herein shall
       apply to or affect the cases that opted out of the Negotiation Class; the cases
       that are proceeding in State venues or State MDLs; unfiled cases; the cases
       that were removed and transferred to this Court with remand motions subject
       to the moratorium orders of this Court (Docs. ##130, 1987); and the cases
       where the plaintiff or the State has not agreed to be bound by and assessed
       under the MDL 2804 Participation Agreement. In addition, notwithstanding
       any other provisions of this Order, nothing herein shall apply to or affect any
       case against any defendant that files for bankruptcy on or after the date of
       this Order. As to all of the foregoing, no State, party or attorney or any un-
       filed claimant shall be obligated by reason of this Order to pay or withhold
       any assessment on any settlement or other recovery of any kind obtained
       from or provided by the defendants in this action, or any debtors in any future
       bankruptcy, (or by such Debtors’ owners or affiliates pursuant to a settlement
       or plan of reorganization or otherwise in such bankruptcy proceedings)
       without the express written agreement of the party, attorney, or un-filed
       claimant voluntarily opting in to an holdback or assessment by this Court and
       consenting to this Court’s general jurisdiction.

       This alternative approach would pass legal muster (unlike what the instant Motion

seeks) and also- critically- avoid unnecessary, protracted motion practice on what should

be issues ancillary to collective good faith efforts to abate an ongoing national health crisis.

                                        ARGUMENT

       I.     The Court Lacks Jurisdiction to Order the Requested Holdback Over
              Non-MDL Cases

       The motion contemplates a 7% assessment against political subdivisions over whom

this Honorable Court has no jurisdiction whatsoever. These are local governmental entities

who purposefully filed their state law claims in state court only to be improvidently

removed by defense counsel and thereafter transferred to this Court where their fully

briefed remand motions have been pending many months sine die.

       These are also local governmental entities who affirmatively opted out of the

Negotiation Class, a class under significant appellate challenge and that- at moment-


                                               8
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 14 of 39. PageID #: 491916



appears designed only to serve PEC Counsel interests. Indeed, the only parties who have

embraced the Negotiation Class for any purpose is the PEC in the context of this

overreaching premature Motion. To the extent the requested assessment includes any time

associated with the Negotiation Class, it is especially improper given that the undersigned

represent public entities who affirmatively opted-out. It is further unclear whether the

Negotiation Class will be used for any negotiation or settlement. Indeed, to date, no

negotiations or funds have passed through the Negotiation Class, and the class is being

actively challenged by political subdivisions and defendants in the Sixth Circuit.

         As set forth more fully below, none of the “contemporary MDL” cases cited by the

PEC7 in support of the Motion involve actions where the assessment or holdback reach

cases or political subdivisions involuntarily participating in an MDL with improvidently-

removed state claims, who have vigorously resisted federal jurisdiction, have opted out of

a class and have refused to sign any participation agreement. The Motion implies that every

mass action MDL is subject to the creation of a global, mandatory “common fund.” But

this MDL has none of the traditional indicators of a “common fund” case where the

defendant(s) voluntarily undertake the establishment of a separate fund to pay class

counsel’s costs and fees, where the plaintiff’s attorneys have signed a Participation

Agreement, or where the plaintiff voluntarily opts into a global master settlement

agreement through a Participation Agreement or by accepting the terms of a Master

Settlement Agreement.



7
    Proposed Order at 2.


                                             9
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 15 of 39. PageID #: 491917



       To the contrary, here we have political subdivisions vigorously resisting federal

jurisdiction over their pure state law claims, opting out of the Negotiation Class, relying on

previous orders assuring of non-interference, and endeavoring to constructively address the

havoc defendants have wrought in their respective communities as expeditiously as

possible. The Motion conveniently ignores all of the foregoing – behaving as if the PEC

work represents the universe of what is driving resolution forward. As the progress of the

State litigation and the AG Opp. make plain, nothing can be further from the truth. It is

axiomatic and undeniable that maximum pressure will yield most constructive results. The

Court’s prior orders acknowledge and embrace this fundamental proposition. The Motion

does not. It represents an improper effort to interfere with the prosecution and

independence of the state proceedings, contrary to the law and fundamental principles of

comity and fairness.8

       It is well settled that the authority for consolidating cases on an order of the judicial

panel on multi-district litigation does not expand the jurisdiction of either the transferor or

the transferee court. In re Showa Denko K.K. L-Tryptophan Products Liability Litigation

II, 953 F.2d 162, 165 (4th Cir. 1992). There, the Fourth Circuit struck the portion of an

MDL judge's order applying plaintiffs’ expense fund assessments to “actions venued in

state courts, untransferred federal cases, and unfiled claims in which any MDL defendant


8
  In addition, if imposed, the proposed order would effectively enjoin and coercively interfere with
the ordinary prosecution of state litigation, arguably a violation of the Anti-Injunction Act. See In
re Federal Skywalk Cases, 680 F.2d 1175, 1183 (1982) citing Atlantic Coastline R. Co. v.
Locomotive Engineers, 398 U.S. 281, 296-97 (1970) (any doubts “should be resolved in favor of
permitting the state courts to proceed in an orderly fashion”).



                                                 10
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 16 of 39. PageID #: 491918



is a party or payor.” Id. at 164. The appeals court found that, “[t]he authority for

consolidating cases on the order of the judicial panel on multi-district litigation . . . is

merely procedural and does not expand the jurisdiction of the district court to which the

cases are transferred.” Id. at 165. In addition, “[t]he district court simply has no power to

extend the obligations of its order to” claimants or plaintiffs not before the district court.

Id. at 166.

       Showa Denko further explains that “any attempt without service of process to reach

others who are unrelated is beyond the court’s power” (id. at 166), citing Hartland v. Alaska

Airlines, 544 F.2d 992, 1002 (9th Cir. 1976). In Hartland, the MDL court ordered a law

firm to deposit 5 percent of settlement proceeds of a state case to the United States District

Clerk of Court as contribution to a common benefit fund. Id. at 996. The Ninth Circuit

found that the MDL Judge was without jurisdiction to compel contribution to the fund and

ordered that the Clerk of Court return the money. Id. at 1001-02.

       The United States Court of Appeals for the Eighth Circuit also affirmed this

conclusion in In re Genetically Modified Rice Litigation, MDL 1811, concluding that the

district court lacked jurisdiction over state-court plaintiffs and did not have the power to

order parties in cases not properly before it to contribute to a common benefit fund. See In

re Genetically Modified Rice Litig., 764 F.3d 864 (8th Cir. 2014).

       In that case, the district court had ruled that it lacked jurisdiction to require

defendant Bayer to hold back percentages of settlements and judgments obtained outside

the MDL. See In re Genetically Modified Rice Litig., 2010 WL 716190, at **4–5 (E.D.

Mo. Feb. 24, 2010). In so doing, the MDL judge observed that, “[m]ost cases considering


                                             11
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 17 of 39. PageID #: 491919



this issue have reached the same conclusion.” Id. at *4. The Eighth Circuit affirmed,

agreeing that the district court “did not have jurisdiction to order holdbacks from state-

court plaintiffs' recoveries.” 764 F.3d at 873. The appellate decision explains the

jurisdictional impediment:

       Although district courts have discretion in orchestrating and conducting
       multi-district litigation, “[t]he authority for consolidating cases on the order
       of the judicial panel on multi-district litigation ... is merely procedural and
       does not expand the jurisdiction of the district court to which the cases are
       transferred.” In re Showa Denko K.K. L–Tryptophan Prods. Liab. Litig.–II,
       953 F.2d 162, 165 (4th Cir.1992). Thus, notwithstanding 28 U.S.C. § 1407,
       the district court does not have the power to order parties in cases not before
       it to contribute to the Fund. See Id. at 166; Hartland v. Alaska Airlines, 544
       F.2d 992, 1001 (9th Cir.1976).

764 F.3d at 873–74.

       The Eighth Circuit also addressed and rejected the rationalization that plaintiffs’

counsel also represented clients in the federal MDL. Id. at 874. Specifically rejecting both

of these arguments, the decision explains that the “state-court cases, related or not, are not

before the district court,” and that, “[e]ven if the state plaintiffs' attorneys participated in

the MDL, the district court overseeing the MDL does not have authority over separate

disputes between state-court plaintiffs and Bayer.” Id. See, also, AG Opp. at 6, citing In re

Genetically Modified Rice Litig. 764 F.3d at 874 (“[n]or is there any jurisdictional basis to

attach common benefit fees based on the counsel that a state court litigant has chosen to

hire, as the proposed order seeks to do.”).

       These federal appeals court decisions represent the prevailing wisdom on the limits

of jurisdictional reach. For example, Showa Denko and Hartland were cited by the United

States District Court of Minnesota in support of the court’s conclusion that “this Court does


                                              12
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 18 of 39. PageID #: 491920



not have jurisdiction to order a holdback in cases not transferred to this Court,” that the

pretrial order requiring defendants’ deduction of 6% to be paid into the MDL fee and cost

account must be amended to exclude cases not transferred to the court by the JPML, and

vacated the Special Master’s assessment accordingly. In re Baycol Prod., MDL No. 1431,

2004 WL 190272, at **1-2 (D. Minn. Jan. 29, 2004). In discussing the jurisprudence, the

Baycol decision found no authority justifying common benefit assessments on cases not

before the court. Id. at *4 (“Neither the Plaintiffs' Steering Committee or Bayer Corporation

provided the Court any contrary authority.”).

       Likewise, in the NFL Concussion MDL, the MDL Court found jurisdiction only

where the defendant had “voluntarily undertaken the establishment of a separate fund to

pay class counsel’s costs and fees,” such that “the case [was] most appropriately reviewed

as a common fund case.” In re NFL Player’s Concussion Injury, MDL No. 2323, 2018 WL

1635648, at *8 (E.D. Pa., Apr. 5, 2018)(emphasis added). Here, the holdback or assessment

is neither by or on behalf of class counsel (or any class that has entered into a Master

Settlement Agreement), and the defendants are not voluntarily agreeing to the holdback on

cases, whether such cases are within or outside this Court’s direct jurisdiction.

       Similarly, in In re Syngenta AG MIR 162 Corn Litig., No. 14-MD-2591-JWL, 2015

WL 2165341 (D. Kan. May 8, 2015) plaintiffs’ leadership counsel was expressly denied a

request for a holdback on cases filed in state court and cases that remained unfiled. The

Syngenta court’s argument and conclusion, directly applicable here, are more fully

reflected below:




                                             13
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 19 of 39. PageID #: 491921



       Syngenta objects to the requirement of a holdback in cases outside the MDL
       (essentially, those in state court and those that have not been filed in any
       court) in which the claimant’s attorney has not executed a participation
       agreement agreeing to be bound by the court’s common benefit order.
       Syngenta argues that the court has no jurisdiction or authority to bind parties
       who are not before the court in the MDL and who have not agreed to be
       bound voluntarily. Syngenta further argues that such a holdback requirement
       could subject it to conflicting obligations – for instance, a state court might
       require Syngenta to pay the full amount of a judgment to a plaintiff despite
       this court’s order requiring it to withhold a portion of that judgment. The
       court agrees that it lacks jurisdiction to subject such parties to the
       obligations of a common benefit order, and it therefore sustains this
       objection.

Id. at *4 (emphasis added).

       Consistently, the United States District Court, Northern District of Indiana, cited

Showa Denko in support of its conclusion that the court lacked jurisdiction over cases not

before the court “even though it's possible that attorneys in state or federal cases might use

the work done by co-lead and MDL counsel before this court.” In re FedEx Ground

Package Sys., Inc., Employment Practices Litig., No. 3:05-MD-527 RM, 2011 WL 611883,

at *3 (N.D. Ind. Feb. 11, 2011). The court ruled that “counsel's proposed language applying

their proposed order to cases ‘derivative’ of the MDL or that ‘rely on the work performed

in the MDL’ is outside the scope of this court's power to order.” Id.

       Following Genetically Modified Rice and Hartland, the United States District Court,

Northern District of California, explained that:

       While I may have jurisdiction over the defendants—obviously essential
       parties to any negotiated settlement and the payors of any judgments—that
       does not mean I have jurisdiction over the recoveries belonging to opt-outs
       who are not before me. That these potential opt-outs are currently class
       members in a certified class and under my jurisdiction does not change my
       analysis. Once a class member opts-out, it is no longer a party to any case
       before me and I no longer have jurisdiction over it or over the monies due to


                                             14
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 20 of 39. PageID #: 491922



       it (absent their filing a new action in federal court which is transferred to
       this MDL proceeding).

In re Lidoderm Antitrust Litig., No. 14-MD-02521-WHO, 2017 WL 3478810, at *3 (N.D.

Cal. Aug. 14, 2017)(emphasis added). See also In re Linerboard Antitrust Litig., 292 F.

Supp. 2d 644, 663-64 (E.D. Pa. 2003)(finding that the court lacked jurisdiction over cases

not formally transferred into the MDL, and refusing to order sequestration of funds from

settlements and other recoveries in un-transferred cases) (citing Showa Denko and

Hartland); In re OSB Antitrust Litig., No. 06-826, 2009 WL 579376, at *3 (E.D. Pa. Mar.

4, 2009)(“My conclusion that I am without jurisdiction over the opt-outs is consistent with

those reached in analogous cases.”) (citing Showa Denko, 953 F.2d at 165-66; Hartland,

544 F.2d 992; Linerboard Antitrust, 292 F. Supp. 2d 644); In re Baycol Prod., MDL No.

1431, 2004 WL 1058105, at *3 (D. Minn. May 3, 2004)(“The Court concurs with the

Showa Denko and Linerboard courts: ‘a transferee court's jurisdiction in multi-district

litigation is limited to cases and controversies between persons who are properly parties to

the cases transferred.’”) (citing Showa Denko, 953 F.2d at 165–66; further citation

omitted). Cf. also In re Cmty. Health Sys., Inc., No. 15-CV-222-KOB, 2016 WL 4732630,

at *2 (N.D. Ala. Sept. 12, 2016)(“the establishment of personal jurisdiction over CHSI in

one transferor forum of this MDL . . . does not confer to this transferee court personal

jurisdiction over CHSI for all other claims asserted against CHSI by all other Plaintiffs in

the MDL's Consolidated Amended Complaint where the other transferor jurisdictions

could not establish jurisdiction over CHSI.”) (citing Showa Denko, 953 F.2d at 165;

Genetically Modified Rice, 764 F.3d at 873-74; further citation omitted).



                                            15
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 21 of 39. PageID #: 491923



      None of the PEC authorities suggest an alternative conclusion. None involved

improvidently-removed state cases filed by political subdivisions resisting federal

jurisdiction who also affirmatively opted out of a class and who declined to sign

participation agreements and are, among other things, endeavoring to protect an abatement

fund designed to address an ongoing national health epidemic. Trustees v. Greenough, 105

U.S. 527 (1881)(no improvidently-removed cases; no opt outs; no assessments where

participation agreement not signed; no assessment on an abatement fund designed to

address national health crisis); Central Railroad & Banking Co. v. Pettus, 113 U.S. 116

(1884)(same plus no political subdivisions); Sprague v. Ticonic National Bank, 307 U.S.

161 (1939)(same); Mills v. Electric Auto-Lite Co., 396 U.S. 375 (1970)(same); Boeing v.

Van Gemert, 444 U.S. 472 (1980)(same); In re Avandia Marketing, Sales Practices, and

Prods. Liab. Litig., MDL No. 1871, 2012 WL 6923367 (E.D. Pa. 2012)(same); In re Air

Crash Disaster at Florida Everglades on December 29, 1972, 549 F.2d 1006, 1019-21 (5th

Cir. 1977)(same); In re Cook Medical, Inc., Pelvic Repair Systems, 365 F. Supp. 3d 685,

695 (MDL No. 2440) (S.D.W.V. 2019)(same). See also In re MGM Grand Hotel Fire

Litig., 660 F. Supp. 522, 525-29 (D. Nev. 1987)(no opt outs; no assessments without

participation agreements; no assessment on an abatement fund); In re Zyprexa Prods. Liab

Litig., MDL No. 1596, 467 F. Supp. 2d 256, 265-267 (E.D.N.Y. 2006)(same); In re Sulzer

Hip Prosthesis and Knee Prosthesis Prods. Liab. Litig., 268 F. Supp. 2d 907 (N.D. Ohio

2003), affirmed, 398 F.3d 778 (6th Cir. 2005)(same); In re Aqueous Film-Forming Foam

Prods. Liab. Litig., MDL No. 2873, Dkt No. 72 (D.S.C. Apr. 29, 2019)(same); In re Actos

(Pioglitazone) Prods. Liab. Litig., 274 F. Supp. 3d 485, 510 (W.D. La. 2017)(same); In re


                                           16
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 22 of 39. PageID #: 491924



Bard IVC Filters Prods. Liab. Litig., MDL No. 2641, Dkt No. 372 (D. Ariz. Dec. 18,

2015)(no political subdivisions; no opt outs; no abatement fund); see also In re Bard IVC

Filters, MDL No. 2641, 2018 WL 4279834 (D. Ariz., Sep. 7, 2018) at *1 (same); In re

Ivokana Prods. Liab. Litig., No. 3:16-md-02750, Dkt No. 58 (D.N.J. Mar. 21, 2017)(same);

In re Gadolinium Based Contrast Agents Prods. Liab. Litig., No. 08-GD-50000, Dkt No.

277 (N.D. Ohio Feb. 20, 2009)(same).

       To the contrary, each of these cases confirm that the question whether a common

benefit holdback is acceptable turns on whether the client has accepted the MDL Court’s

jurisdiction. See In re General Motors LLC Ignition Switch Litigation, 2019 WL 5865112,

*4 (S.D.N.Y. Nov. 8, 2019). Here, the PEC has made no showing that the state litigants,

opt-out litigants, or unfiled claimants over whose cases the holdback reaches, have

voluntarily accepted this Court’s jurisdiction, nor could they. Certainly, the undersigned

have not. Thus, a holdback against such cases is improper.

       It also is suggested by the PEC that this requested holdback is proper on the basis

that the Court has jurisdiction over the defendants. Wrong again. The caselaw is clear that

the mere fact that the defendants are before this Court does not give the Court jurisdiction

to involuntarily require a holdback against cases not properly before it. See In re Showa

Denko K.K. L– Tryptophan Prods. Liab. Litig.–II, 953 F.2d at 165. Notwithstanding 28

U.S.C. § 1407, the Court does not have the power to order parties in cases not properly

before it to contribute to a common fund. See Id. at 166; Hartland, 544 F.2d at 1001; In re

Genetically Modified Rice Litigation, 764 F. 3d at 874 (string citation omitted); In re

Syngenta, 2015 WL 2165341, at *4 (“The Court agrees with the Eighth Circuit that this


                                            17
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 23 of 39. PageID #: 491925



Court's jurisdiction over the defendant and some attorneys with respect to cases in the MDL

does not grant it jurisdiction to issue orders requiring assessments in cases not before this

Court.”).

       Thus, the Court lacks jurisdiction to order the holdback against settlements that

cover such claimants and the holdback should be limited to cases in the MDL where

counsel has voluntarily signed the MDL Participation Agreement and the case is settled

subject to a Master Settlement Agreement in this MDL.

       II.    The Motion is Premature and Vitiates the Court’s Prior Orders

       The Motion is premature insofar as there is no Master Settlement Agreement or

Common Fund under consideration. The PEC’s own authorities tell us that the “common

fund doctrine” allows a court to distribute attorney’s fees from a common fund created by

settlement or judgment in a class action. Trustees v. Greenough, 105 U.S. 527, 534 (1881);

Central Railroad & Banking Co. v. Pettus, 113 U.S. 116, 124 (1884); Sprague v. Ticonic

National Bank, 307 U.S. 161, 166 (1939); Boeing v. Van Gemert, 444 U.S. 472, 478 (1980).

See Motion at 2, 3. There is no settlement or judgment in a class action here. The

undersigned opted out of the Negotiation Class and no defendant has elected to utilize the

Negotiation Class. Moreover, the Motion contradicts this Honorable Court’s Orders

regarding the Negotiation Class and express terms provided to the political subdivisions

through the Negotiation Class notice. Specifically, the Motion contradicts the September

22, 2019 Negotiation Class Order [Docs. ##2590 (Memorandum Opinion) and 2591

(Order)] and October 4, 2019 Order Clarifying Negotiation Class Certification Order [Doc.




                                             18
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 24 of 39. PageID #: 491926




#2713] (“Class Clarification Order”) both of which provided, unequivocally, that the

Negotiation Class was not intended to extend this Court’s jurisdiction nor interfere with

ongoing litigation.

       Specifically, the Class Clarification Order recognized that,

       Some members of the Negotiation Class filed opioid-related lawsuits in state
       courts, had their cases removed by the defendant(s) to federal court, and then
       transferred to the MDL by the Judicial Panel on Multidistrict Litigation. In
       some of these actions, the plaintiffs are contesting removal, and seeking
       remand to state court, on the grounds that the federal court lacks subject
       matter jurisdiction over their individual cases.

Class Clarification Order at 3.

       The Court made clear that “participation in the Negotiation Class will not, and shall

not, be construed as consent to this Court’s jurisdiction or to otherwise waive pending

remand motions.” Id. Further, “the Court again re-iterate[d] that:

       the Negotiation Class is not meant to affect any on-going litigation. As such,
       a Class member’s decision to remain in the Negotiation Class in no way
       curtails its individual litigation, including its ability to seek remand of its
       individual action to state court on the grounds that the individual case falls
       outside the subject matter jurisdiction of the federal courts. Moreover,
       because federal subject matter jurisdiction cannot be created by the consent
       of the parties, Ammex, Inc. v. Cox, 351 F.3d 697, 702 (6th Cir. 2003)
       (“Subject-matter jurisdiction cannot be conferred by consent of the parties,
       nor can it be waived.”) (citing Alongi v. Ford Motor Co., 386 F.3d 716, 728
       (6th Cir. 2004), a class member’s choice to remain in a federal class action
       has no bearing on whether a federal court has subject matter jurisdiction over
       its individual lawsuit(s). A Class member’s decision to remain in the
       Negotiation Class does, of course, subject it to the federal court’s authority
       with respect to any matters pertinent to the class action itself.

Id. at 3-4.

       The Motion contravenes both of these provisions. It also defies the Court’s repeated

admonishments against double recoveries insofar as it requests a 7% holdback without any


                                             19
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 25 of 39. PageID #: 491927



record of time spent on the Negotiation Class (from which the undersigned opted out),

work done on Track 1 cases that have already settled (and which have already been

assessed [Doc. #2980]) or defendant-specific time. Indeed, as written, the Motion and

Proposed Order would seemingly permit the PEC to import hours related to the Negotiation

Class or for which they have already been compensated into state court proceedings

proceeding independently from the PEC work and beyond this Court’s jurisdiction.

       This Court made clear in its original Class Certification Order that:

       In the event a Class Member reaches a settlement or trial verdict, it may
       proceed with its settlement/verdict in the usual course without hindrance by
       virtue of the existence of the Negotiation Class. Such Class Member may
       not, however, collect on its individual settlement/judgment and also
       participate in any Class settlement fund.

Negotiation Class Order at 6. This language was further clarified by the Court:

       Thus, if a Class member collects on an individual settlement or judgment
       against one defendant, it may not participate in any Class settlement fund as
       to that defendant, but otherwise may participate in Class settlements as to
       other defendants.

Class Clarification Order at 2. The Court noted that a contrary result would be inequitable:

       The underlying principle is that Class members should not be able to
       participate in a Class settlement if that participation is inequitable to other
       Class members or to the defendant, given any related recovery from the same
       defendant.

Id. The Court thus re-stated its original purpose:

       In the event a Class Member reaches a settlement or trial verdict, it may
       proceed with its settlement/verdict in the usual course without hindrance by
       virtue of the existence of the Negotiation Class. There is a presumption that
       such Class Member may not, however, collect on its individual settlement or
       judgment and also participate in any Class settlement fund with respect to
       the same defendant(s), but the presumption may be overcome in particular



                                             20
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 26 of 39. PageID #: 491928



       circumstances, upon good cause demonstrated to the Court, after notice to
       the Class Representatives, Class Counsel, and the pertinent defendant(s).

Id. at 3. Notwithstanding these express holdings, the Motion seeks entry of an Order that

would extend this Court’s jurisdiction and permit double recoveries by the PEC.

       The Motion also contradicts the Class Notice, FAQ 22 of the Opioids which

provided:

       If there is a settlement between a Defendant and a State or States, what
       impact will this Negotiation Class have on the division of monies between
       a State and the cities and counties within the State?

       The Negotiation Class process does not interfere with a Defendant’s ability
       to settle directly with one or more States. If a Defendant reaches a settlement
       directly with a State, nothing about this Negotiation Class process would
       affect the distribution of those settlement funds between the State and its own
       cities or counties. The Court has explicitly ordered that the Class’s lawyers
       not involve themselves or the Class in the process of allocating monies
       secured by States between themselves and their counties and cities.

See http://www.opioidsnegotiationclass.info, FAQ 22.

       The proposed 7% assessment or holdback against the contingency interests of

political subdivisions where any Defendant reaches agreement with States and their

political subdivisions is a direct interference in the allocation of monies between States and

their respective counties and cities. It runs afoul of this MDL’s assurances and the

Negotiation Class assurances that this scenario would not happen.

       Moreover, the 33,000 or more unfiled cities and counties, the bulk of whom are not

even represented by counsel would only be aware of the PEC’s Motion if they happen to




                                             21
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 27 of 39. PageID #: 491929



monitor the Negotiation Class website where it was posted barely two weeks before the

opposition deadline. See Weinberger Aff. at 3.9

       III.   The Motion Violates the Terms of the Very Documents on Which it
              Purports to Rely.

       In Case Management Order One this Court properly “acknowledge[d] that it has no

jurisdiction over related State court proceedings.” [Doc. #232]. And, indeed, this

axiomatic principle has been repeated in numerous orders since. For example, the Court’s

Order Regarding Plaintiff Attorneys’ Fees and Expenses – Protocol for Work Performed

and Expenses Incurred (Doc. #358) (“Protocol Order”) is- on its face- limited to those

participating counsel who “agree to the terms and conditions herein, including submitting

to the Court’s jurisdiction and agreeing that the Court has plenary authority regarding the

award of attorneys’ fees and expense reimbursements in this matter.” Id. at ¶¶ 1 and 4. It

also expressly covers only “work performed and costs incurred in this MDL” and provides

that participating counsel shall be able to receive attorneys’ fees and reimbursement only

where their work is “beneficial to the prosecution of the MDL”. Id. Nothing in the Protocol

Order supports the over-reach contemplated by the Motion.

       Similarly, the Participation Agreement (Section I, ¶ A) provides:

       PEC Participating Counsel recognize that plaintiffs who have cases pending
       in separate and independent jurisdictions are voluntarily agreeing to share
       common benefit work product developed in these jurisdictions, including the

9
 Nothing in the Negotiation Class Notice disclosed that the PEC would use any certification order
as a basis for a common benefit assessment over and above the 25% deduction already made by
virtue of the 10% fee deduction and 15% special needs deduction from the county and city bucket.
An added, unnoticed surprise is that the proposed order would allow PEC or PEC-associated
counsel who represent State Attorneys General to reimburse themselves out of the 7% assessment
against the cities and counties.


                                               22
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 28 of 39. PageID #: 491930



       MDL, California, Connecticut, Illinois, New York, Pennsylvania, Texas, and
       other states. Participating Counsel further recognize the separate and
       independent rights of each jurisdiction and of the litigants therein to fully
       represent the interests of their clients, including the right to conduct
       discovery, set cases for trial, conduct jury trials and/or resolve cases. The
       Agreement and the Court’s Order Regarding Plaintiff Attorneys’ Fees and
       Expenses (Doc. #358) shall not be cited by a party to the Participation
       Agreement in any other court in support of a position that adversely impacts
       the jurisdictional rights and obligations of the state courts and state court
       Participating Counsel.

Id. (emphasis added).

       Moreover, the Participation Agreement is only provided to counsel who voluntarily

agree to be subject to the Protocol Order and who expressly authorize an assessment

against the cases specifically identified by the signatory of that Participation Agreement,

whether in state or federal court. Participation Agreement, Section I, ¶ A, and Section II.

       Neither the Protocol Order nor the Participation Agreement provide a basis for a

global assessment against opioid cases. And yet, the proposed order purports to rely on

both. Proposed Order at 1, 6, et seq.

       Were it not abundantly clear through this filing, the political subdivisions identified

below have not signed an MDL 2804 Participation Agreement nor otherwise agreed to

bound for the purposes of the 7% common benefit fund to this Court’s jurisdiction or

alleged plenary power relative to attorneys’ fees and expenses.

       IV.    The Motion Violates Texas Statute

       The Motion, if granted, would be effective after September 5, 2019, and is violative

of the requirement that any contingent fee from a political subdivision in Texas must be

approved - before the legal work to be reimbursed is performed - by the political



                                             23
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 29 of 39. PageID #: 491931



subdivision and the Office of the Attorney General of Texas (“Texas OAG”). TEX. GOV’T

CODE §2254.002 (1)(B), (C) or (D), as amended by H.B. No. 2826, 86th Legislature, 2019.

To submit the proposed reimbursement for fee to the Texas Attorney General for approval,

any such fee must first also be approved by each political subdivision itself. Id.

       The MDL 2804 PEC has not made a Request for Review and Approval of contingent

fee for legal services through any contract or amendment pursuant to the laws of Texas to

any Texas political subdivision or to the Office of the Texas Attorney General. Any

recovery of a percentage fee from a political subdivision in Texas is ineffective and

unenforceable if made after September 5, 2019, unless and until review and approval of

the Texas OAG under the terms of the statute. Assurances must also be made that no legal

services will be or have been performed under the contract unless and until the contract is

approved pursuant to §2254(b)-(c)(emphasis added). The PEC’s Contingent Fee

Assessment Motion seeks reimbursement against the contingency fee interests of Texas

political subdivisions for legal services that will be or has been performed by the PEC and

its progeny and therefore must be pre-authorized.

       Under the Texas statute, the Texas OAG, upon proper application for review, has

90 days to reach a conclusion as to this request for approval after the fee has also been

approved by each Texas political subdivision it is intended to reach10. Id.


10
   The scope of the PEC’s Contingent Fee Assessment Motion and Proposed Order is such that
under ¶ 2 (c) it applies to all of the 254 counties and approximately 1,214 municipalities in Texas
simply because they were subject to the Court’s definition of the Negotiation Class on the date
certified on September 11, 2019. This is despite no Class Notice on this issue and no vote on the
terms of any settlement, which would necessarily include any assessment of common benefit fee



                                                24
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 30 of 39. PageID #: 491932



              Therefore, the Motion and Proposed Order are either wholly invalid, or at

best premature as to any Texas political subdivision, and any entry of such should be denied

and/or stayed unless and until such approval has been given.

       V.     The Motion Is Improperly Indiscriminate as to Defendant Groups

       The Motion seeks entry of a global 7% assessment against all future settlements

with any defendant or defendant group without acknowledging that a substantial part- if

not the bulk- of PEC efforts to date have almost certainly involved work up of the Purdue

case (which is now in bankruptcy), defendants in the Track 1 trial (already assessed) and

the Negotiation Class (from which the undersigned opted out and which is under significant

and diverse appellant challenge). The law does not support the importation of time related

to that work into a common benefit assessment that may be attached to some future

settlement against other defendants or defendant groups. See In re Chinese-Manufactured

Drywall Litigation, 2019 U.S. Dist. LEXIS 32629 (Feb. 4, 2019) (common benefit fund

available only in track associated with defendants for whom common benefit work was

done). And, notably, the PEC cites no authority for the novel suggestion that it should be

paid out of other defendants’ settlements for work done against, for example, a bankrupt

party against whom the PEC is also making claims in the bankruptcy proceeding.

       The absurdity of the PEC overreach may be demonstrated through consideration of

a hypothetical future PBM settlement. The Court will recall that the PEC did not even




interest against the Class participants out of any settlement. Such a vote was promised to those
considering       whether     to     participate     in    the     Negotiation    Class.     See
http://www.opioidsnegotiationclass.info, FAQs 14, 18, 19, 20 and 21.


                                              25
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 31 of 39. PageID #: 491933



include PBMs in this MDL until the importance of this defendant group in addressing the

opioid epidemic was made plain during the course of Webb County, Texas’s motion for a

preliminary injunction against them. [Docs. ##978, 1144] Counsel for Webb County, the

first in the nation to include PBMs in an opioid suit, also represent over 60 municipalities

who filed pure state law claims in Virginia state courts. Is it truly the PEC’s position that

if the Virginia municipalities take their PBM claims to trial and succeed, or settle

otherwise, that the PEC is entitled to 7% of that independently-achieved result? The

Proposed Order would permit exactly that.

       VI.    The Motion is Particularly Improper Given the Lack of Transparency
              Attendant with this MDL

       In addition to the foregoing, the Motion is especially inappropriate given the unusual

and regrettable lack of transparency and cooperation attendant with the instant MDL.

Against all jurisprudence, the Motion effectively treats all litigants- even those who have

affirmatively opted out- as members of a mandatory class instead of a quasi-class action

involving individual claims, government claims, state claims, and various class actions.

Consider by contrast the global resolution before the Honorable Eldon Fallon during the

Vioxx Products Liability Litigation, MDL No. 1657, in the Eastern District of Louisiana.

Judge Fallon achieved resolution of more than 60,000 claims on vastly different terms than

the instant Motion and Proposed Order in this MDL are based. Specifically, Judge Fallon:

       1. Reached an opt-in voluntary settlement negotiated by both MDL and state
          court litigants together;

       2. Included subcommittees to the Plaintiffs’ Steering Committee that were
          open to all attorneys who had clients and wanted to participate and was
          not limited to the members of the Steering Committee;


                                             26
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 32 of 39. PageID #: 491934




       3. Focused on transparency in the litigation by creating a website accessible
          to all counsel and the general public that included the entire docket of
          important motions, responses, orders, notices, opinions, recent
          developments, discovery, a calendar of scheduled events, and other
          documents;

       4. Held monthly status conferences that were noticed to all and open to the
          public, and then posted the transcript of the status conferences on the
          website for all to see;

       5. Established a joint state and federal negotiating committee and,
          ultimately a joint fee committee with equal national representation by
          non-MDL counsel in state proceedings;

       6. Did nothing to suppress 13 state court trials as a companion to the 5 MDL
          bellwether trials – one of which was by a non-MDL state court litigant
          counsel whose case was tried before Judge Fallon in New Orleans;

       7. Upon filing of the PLC’s Motion for Establishment of Common Benefit
          Assessment on January 20, 2009, the Motion was sent to all parties and
          announced by the Court at a public Status Conference. The Court
          thereafter invited any interested party to file a Notice of Objection by
          May 8, 2009, appointed an agreed mediator, and ultimately, after
          hearings, appointed liaison counsel for the objectors and held the
          objections open until such objections were withdrawn after agreement by
          the PLC to reduce the assessment request.

See In re Vioxx Products Liability Litigation, MDL No. 1657, 760 F. Supp. 2d 640, 640-

647 (E.D. La. 2010) Vioxx litigation backstory as set out by the court).

       The contrast with the instant proceedings is stark and important in that, while the

PEC requests a global assessment against virtually all litigants state and federal:

       1. There were no negotiations with Defendants to which state litigants were
          included or invited by the PEC (the Attorneys General have included the
          undersigned; the PEC has not);

       2. State litigants with non-PEC associated firms, or federal litigants not
          associated with the PEC have been precluded from working on
          committees to aid in the MDL litigation -- with one exception (the motion


                                             27
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 33 of 39. PageID #: 491935



          for injunctive relief from the PBM defendants filed by Webb County, TX,
          in which the PEC was invited to participate);

      3. There has not been a focus on transparency in the docket; there is not
         transparency in pleadings- many of which have been sealed or not filed
         on the docket at all;

      4. Status Conferences have been closed and not noticed; and the transcripts
         of Status Conferences have been sealed;

      5. Despite promises by PEC leadership of inclusion on critical committees,
         no such inclusion has occurred;

      6. Improvidently-removed state cases are subject to a moratorium on
         remands, except for one case returned to State Court where counsel was
         required to sign the MDL Participation Agreement before it would be
         returned;

      7. Upon the original filing of the instant Motion and Proposed Order, no
         notice was given or hearing set, and only Defendants were invited to
         respond in a docket entry filed on the Court’s ECF system but not on the
         public website. The Court later adjusted the briefing schedule to permit
         this opposition but as of its filing, on a two-week schedule, no hearing is
         calendared.

None of these odd choices by the PEC have been productive or necessary. To the contrary,

the undersigned are members of an organized, informed, cooperating multi-state coalition

that has met monthly since the filing of their respective cases in an effort to maximize

pressure and efficiencies so that a national health crisis may be abated. While vigorously

prosecuting their own state cases, this multistate group has made repeatedly clear to the

PEC leadership its desire for cooperative, informed engagement in MDL efforts, and its

respect for the work being done in this Honorable Court. Reciprocal respect and

cooperation has not been forthcoming- an unusual and unnecessary choice given that the

overarching objective here should be collective resolution of a national epidemic. These



                                           28
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 34 of 39. PageID #: 491936



unfortunate circumstances- utterly at odds with all of the authority upon which the Motion

purports to rely- render the suggestion of a common benefit assessment even more

inappropriate and inequitable and provide an independent basis for denial of the instant

Motion.

                                       CONCLUSION

         WHEREFORE, the Court is requested to add the following language to the proposed

order:

         Notwithstanding any other provisions of this Order, nothing herein shall
         apply to or affect the cases that opted out of the Negotiation Class; the cases
         that are proceeding in State venues or State MDLs; unfiled cases; the cases
         that were removed and transferred to this Court with remand motions subject
         to the moratorium orders of this Court (Docs. ##130, 1987); and the cases
         where the plaintiff or the State has not agreed to be bound by and assessed
         under the MDL 2804 Participation Agreement. In addition, notwithstanding
         any other provisions of this Order, nothing herein shall apply to or affect any
         case against any defendant that files for bankruptcy on or after the date of
         this Order. As to all of the foregoing, no State, party or attorney or any un-
         filed claimant shall be obligated by reason of this Order to pay or withhold
         any assessment on any settlement or other recovery of any kind obtained
         from or provided by the defendants in this action, or any debtors in any future
         bankruptcy, (or by such Debtors’ owners or affiliates pursuant to a settlement
         or plan of reorganization or otherwise in such bankruptcy proceedings)
         without the express written agreement of the party, attorney, or un-filed
         claimant voluntarily opting in to an holdback or assessment by this Court and
         consenting to this Court’s general jurisdiction.




                                               29
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 35 of 39. PageID #: 491937



     Dated February 27, 2020       Respectfully Submitted,

                                   /s/ Michael T. Gallagher
                                   Michael T. Gallagher
                                   TX Bar No. 07586000
                                   THE GALLAGHER LAW FIRM
                                   2905 Sackett Street
                                   Houston, TX 77098
                                   Tel: (713) 222-8080
                                   Fax: (713) 222-0066
                                   mike@gld-law.com

                                   Counsel for Certain Opt-Out Entities within the
                                   State of Texas

                                   /s/ Mikal C. Watts
                                   Mikal C. Watts
                                   TX Bar No. 20981821
                                   Shelly A. Sanford
                                   TX Bar No. 00784904
                                   Meredith Drukker Stratigopoulos
                                   TX Bar No. 24110416
                                   WATTS GUERRA LLP
                                   811 Barton Springs Rd., Suite 725
                                   Austin, TX 78704
                                   Tel: (512) 479-0500
                                   mcwatts@wattsguerra.com
                                   ssanford@wattsguerra.com
                                   mdrukker@wattsguerra.com

                                   State-Federal Liaison Counsel to the PSC for In
                                   Re: Texas Opioid Litigation

                                   /s/ Kevin Sharp
                                   Kevin Sharp
                                   TN Bar No. 016287
                                   Andrew Miller
                                   MA Bar No. 682496
                                   R. Johan Conrod, Jr.
                                   VA Bar No. 46764
                                   SANFORD HEISLER SHARP, LLP
                                   611 Commerce Street, Suite 3100
                                   Nashville, TN 37203


                                     30
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 36 of 39. PageID #: 491938



                                   Tel: (615) 434-7000
                                   Fax: (615) 434-7020
                                   ksharp@sanfordheisler.com
                                   amiller@sanfordheisler.com
                                   jconrod@sanfordheisler.com

                                   Counsel for Certain Opt-Out Entities within the
                                   Commonwealth of Virginia

                                   /s/ W. Edgar Spivey
                                   W. Edgar Spivey
                                   VA. Bar No. 29125
                                   KAUFMAN & CANOLES, P.C.
                                   150 W. Main Street, Suite 2100
                                   Norfolk, VA 23510-1665
                                   Tel: (757) 624-3196
                                   Fax: (888) 360-9092
                                   wespivey@kaufcan.com

                                   Counsel for Certain Opt-Out Entities within the
                                   Commonwealth of Virginia

                                   /s/ Joanne Cicala
                                   Joanne Cicala
                                   TX Bar No. 24052632
                                   Joshua Wackerly
                                   TX Bar No. 24093311
                                   R. Johan Conrod, Jr.
                                   VA Bar No. 46764
                                   THE CICALA LAW FIRM PLLC 101
                                   College Street
                                   Dripping Springs, TX 78620
                                   Tel: (512) 275-6550
                                   Fax: (512) 858-1801
                                   joanne@cicalapllc.com
                                   johan@cicalapllc.com
                                   josh@cicalapllc.com

                                   Counsel for Certain Opt-Out Entities within the
                                   Commonwealth of Virginia




                                     31
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 37 of 39. PageID #: 491939



                                   /s/ Robert T. Eglet
                                   Robert T. Eglet
                                   NV Bar No. 3402
                                   Robert M. Adams
                                   NV Bar No. 6551
                                   Erica D. Entsminger
                                   NV Bar No. 7432
                                   EGLET ADAMS
                                   400 S. 7th Street, 4th Floor
                                   Las Vegas, NV 89101
                                   Tel: (702) 450-5400
                                   reglet@egletlaw.com
                                   badams@egletlaw.com
                                   eentsminger@egletlaw.com

                                   Counsel for Certain Opt-Out Entities within the
                                   State of Nevada (except Clark County)

                                   /s/ Marc J. Bern
                                   Marc J. Bern
                                   NY Bar No. 1859271
                                   Joseph Cappelli
                                   PA Bar No. 55166
                                   MARC J. BERN & PARTNERS LLP
                                   One Grand Central Place
                                   60 E. 42nd Street, Suite 950
                                   New York, NY 10165
                                   Tel: (212) 702-5000
                                   mbern@bernllp.com
                                   jcappelli@bernllp.com

                                   Counsel for Opt-Out Entities within the States of
                                   Delaware, Ohio, Pennsylvania, South Carolina,
                                   and West Virginia

                                   /s/ John B. White, Jr.
                                   John B. White, Jr.
                                   SC Bar No. 5996
                                   Marghretta H. Shisko
                                   SC Bar No. 100106
                                   HARRISON WHITE, P.C.
                                   178 W. Main Street (29306)
                                   P.O. Box 3547


                                     32
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 38 of 39. PageID #: 491940



                                   Spartanburg, SC 29304
                                   Tel: (864) 585-5100
                                   jwhite@spartanlaw.com
                                   mshisko@spartanlaw.com

                                   Counsel for Opt-Out Entities within the State of
                                   South Carolina

                                   /s/ Jeff Reeves
                                   Jeff Reeves
                                   CA Bar No. 156648
                                   Cheryl Priest Ainsworth
                                   CA Bar No. 255824
                                   Kevin N. Royer
                                   CA Bar No. 312185
                                   THEODORA ORINGHER PC
                                   535 Anton Boulevard, 9th Floor
                                   Costa Mesa, CA 92626
                                   Tel: (714) 549-6200
                                   Fax: (714) 549-6201
                                   jreeves@tocounsel.com
                                   cainsworth@tocounsel.com
                                   kroyer@tocounsel.com

                                   Counsel for Opt-Out Entities within the States
                                   of Arizona, Missouri, Kansas, and Maryland




                                     33
Case: 1:17-md-02804-DAP Doc #: 3189 Filed: 02/27/20 39 of 39. PageID #: 491941




                        LOCAL RULE 7.1(f) CERTIFICATION

       The Court’s April 11, 2018 Case Management Order One, Section 2(h) states that

the page limitations applicable to complex cases shall apply to the length of memoranda

filed in support of motions. Under Rule 7.1(f), memoranda relating to dispositive motions

in complex cases may not exceed thirty (30) pages.

       I, Josh Wackerly, hereby certify that this Opposition to Motion for Entry of Order

Establishing Common Benefit Fund complies with Local Rule 7.1(f) of the United States

District Court for the Northern District of Ohio and the page limitations set forth therein.

                                           Respectfully submitted,

                                           /s/ Josh Wackerly
                                           Josh Wackerly
                                           The Cicala Law Firm PLLC
                                           101 College Street
                                           Dripping Springs, Texas 78620
                                           Tel: (512) 275-6550
                                           Fax: (512) 858-1801
                                           josh@cicalapllc.com



                             CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to the attorneys of record at their e-mail addresses on file with the Court.

                                                   /s/ Josh Wackerly
                                                   Josh Wackerly




                                              34
